Appeal from award in favor of claimant. May 8, 1933, while claimant was rolling a barrel of ashes, a concrete platform gave way, he fell backward into a boiler pit, striking his head and back and the barrel fell on him, by reason of which he was rendered unconscious and sustained injuries consisting among other things of an injury to the brain and contusion of the head. Awards were made and paid to July 7, 1933. The awards which are here disputed are from July 7, 1933, to October 4, 1933, on account of reduced earnings, and from October 4, 1933, to June 12, 1935, for total permanent disability. The appellant disputes the latter awards upon the ground that there is no competent evidence to justify the finding that the claimant was disabled or suffered a decreased earning capacity after July 7, 1933, and also asserts that the conclusions of fact are incomplete and defective in that they fail specifically to fix the earning capacity and disability during the period from October 4, 1933, to June 12, 1935, and that the finding that claimant is permanently totally disabled is not supported by evidence. Appellants say that hypothetical questions propounded to claimant’s medical witnesses were based in part upon hearsay statements as to claimant’s condition made to the physicians by members of claimant’s family. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.